            Case 1:19-cr-10117-IT Document 448 Filed 09/16/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                                    )
                                    )
v.                                  )                 CASE NO. 19-CR-10117-IT
                                    )
DEVIN SLOANE                        )
                                    )
____________________________________)



            ASSENTED TO MOTION FOR LEAVE TO EXCEED PAGE LIMIT
                      FOR SENTENCING MEMORANDUM


       Devin Sloane respectfully moves this Court to enter an Order granting him an enlargement

of the twenty-page limit set forth in Local Rule 7.1(b)(4) for his Sentencing Memorandum. The

Government does not oppose Mr. Sloane’s request for leave to exceed the page limit. In support

of this Motion, Counsel states as follows:

       1.      Local Rule 7.1(b)(4) limits memoranda supporting a motion to twenty, double-

spaced pages, absent leave of Court.         Motion practice in criminal cases is subject to the

requirements of Local Rule 7.1(b)(4). See Local Rule 112.1.

       2.      Given the complexity of the issues involved, and the need to fully brief the Court

on those legal and extenuating issues, Mr. Sloane respectfully requests leave from this Court to

exceed the page-limit requirement.

       3.      The undersigned has conferred with counsel for the Government regarding the

relief Mr. Sloane requests herein, and the Government assents to this motion.
          Case 1:19-cr-10117-IT Document 448 Filed 09/16/19 Page 2 of 2



                                                     Respectfully submitted,
                                                     DEVIN SLOANE.

                                                     By his attorneys,

                                                     /s/ A. John Pappalardo      __
                                                     A. John Pappalardo (BBO# 338760)
                                                     Greenberg Traurig, LLP
                                                     One International Place
                                                     Boston, Massachusetts 02110
                                                     pappalardoj@gtlaw.com
                                                     Tel: (617) 310-6000
                                                     Fax: (617) 310-6001


                                                     Nathan J. Hochman (Pro Hac Vice)
                                                     BROWNE GEORGE ROSS LLP
                                                     2121 Avenue of the Stars, Suite 2800
                                                     Los Angeles, California 90067
                                                     nhochman@bgrfirm.com
                                                     Tel: (310) 274-7100
                                                     Fax: (310) 275-5697


                                                     Sandra R. Brown-Bodner (Pro Hac Vice)
                                                     Hochman Salkin Toscher Perez, P.C.
                                                     9150 Wilshire Boulevard, Suite 300
                                                     Beverly Hills, California 90212
                                                     brown@taxlitigator.com
                                                     Tel: (310) 281-3200
                                                     Fax: (310) 859-1430


DATED: September 16, 2019


                                CERTIFICATE OF SERVICE

        I hereby certify that on September 16, 2019, I filed the foregoing with the United States
District Court for the District of Massachusetts using the CM/ECF system, and caused it to be
served on all registered participants via the notice of electronic filing (the “NEF”).

                                                     /s/ A. John Pappalardo
